Citation Nr: 1002874	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-23 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral pes 
planus and hallux valgus.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to October 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the RO, which 
determined that new and material evidence had not been 
received to reopen the Veteran's claims.  A hearing at the RO 
before the undersigned acting member of the Board was held in 
August 2009.  


FINDINGS OF FACT

1.  Service connection for a left knee disability and 
bilateral pes planus and hallux valgus was finally denied by 
an unappealed rating decision by the RO in December 1988.  

2.  The Veteran filed a claim to reopen entitlement to 
service connection for left knee disability and bilateral pes 
planus and hallux valgus in May 2005.  

3.  Additional evidence received since the RO's December 1988 
decision, which denied entitlement to service connection for 
left knee disability and bilateral pes planus and hallux 
valgus is new to the record, relates to unestablished facts 
necessary to substantiate the merits of the claims, and 
raises a reasonable possibility of substantiating the claims.  

4.  The Veteran's left knee disability had its onset in 
service.

5.  The Veteran's bilateral pes planus and hallux valgus had 
their onset in service.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision which denied service 
connection for a left knee disability and bilateral pes 
planus and hallux valgus is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been submitted to reopen 
the claims of service connection for a left knee disability 
and bilateral pes planus and hallux valgus.  38 U.S.C.A. 
§§ 5103A, 5104, 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2009).  

3.  The Veteran's left knee disability was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).  

4.  The Veteran's bilateral pes planus and hallux valgus were 
incurred in service.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the grant of service connection for left knee disability and 
bilateral pes planus and hallux valgus, no further discussion 
of VCAA is necessary at this point.  Any notice deficiency, 
per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have 
been satisfied, and if the Veteran so chooses, he will have 
an opportunity to initiate the appellate process again should 
he disagree with the disability ratings or effective dates 
assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

New & Material Evidence

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for diabetes mellitus was received in May 2005, 
and the regulation applicable to his appeal defines new and 
material evidence as existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a left knee disability and bilateral 
pes planus and hallux valgus was denied by the RO in December 
1988.  The Veteran did not file a notice of disagreement, 
thus the RO decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the December 1988 
rating decision which denied service connection for a left 
knee disability and bilateral pes planus and hallux valgus 
included the Veteran's service treatment records.  

The Veteran's service enlistment examination in August 1987 
showed the Veteran's feet, lower extremities, and 
musculoskeletal system were normal at the time of entrance.  
The service treatment records showed that the Veteran was 
treated for a left knee injury with residual laxity in 
November 1987.  The diagnosis was musculoskeletal stress, 
secondary to twisting injury.  The Veteran was seen for left 
knee problems on several subsequent occasions in June and 
July 1988.  The diagnoses at that time included lateral 
cruciate ligament strain.  

The service records showed that the Veteran was first seen 
for bilateral foot pain in July 1988.  The assessment was 
bilateral pes planus and hallux valgus.  A Medical Evaluation 
Board (MEB) in September 1988, concluded that the Veteran's 
bilateral pes planus and hallux valgus pre-existed service 
enlistment and was not aggravated by service.  The Board 
found that the Veteran did not meet the minimum standards for 
service enlistment and recommended a medical discharge from 
service.  

The evidence added to the record since the December 1988 
rating decision, includes a private MRI and addition medical 
records showing treatment for chronic left knee problems 
beginning in October 2004.  The MRI and subsequent surgical 
notes showed a large bucket-handle tear of the lateral 
meniscus, and anterior cruciate ligament changes with some 
looseness.  

A letter from a private orthopedist, dated in September 2009, 
indicated that the Veteran had significant traumatic 
arthritis in the left knee.  The orthopedist opined, in 
essence, that the Veteran's current left knee and bilateral 
foot disabilities were at least as likely as not related to 
the chronic problems that he had in service.  

The Board finds that the September 2009 private orthopedist's 
report and medical opinion relate to an unestablished fact 
necessary to substantiate the merits of the claims.  In other 
words, the evidence is new and material.  38 C.F.R. § 3.156.  
Thus, the claims of service connection for a left knee 
disability and bilateral pes planus and hallux valgus are 
reopened.  38 U.S.C.A. § 5108.  

Having determined that the Veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, given the 
favorable decision on the merits of his claim, the Board 
finds that the Veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard, 
at 384 (1993).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides: "[E]very veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service."  38 U.S.C.A. § 1111; see also 38 C.F.R. 
§ 3.304(b).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
the VA's duty under the second prong of this rebuttal 
standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  The presumption of aggravation is 
applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt, 1 Vet. App. at 
292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

The Veteran contends, in essence, that he had no foot or knee 
problems prior to service, and that he first injured his left 
knee during basic training.  He testified that he has had 
chronic left knee and bilateral foot problems ever since 
service, and believes that his disabilities were caused by 
the rigorous physical demands of military service.  

As detailed hereinabove, the Veteran's service enlistment 
examination in August 1987, was negative for any history or 
findings referable to any foot or left knee problems, and no 
pertinent abnormalities were noted on examination.  The 
service treatment records showed that the Veteran was first 
treated for a left knee injury during training in November 
1987, and was noted to have some laxity and tenderness in the 
lateral cruciate ligament with limitation of motion of the 
knee.  The records indicated that his symptoms improved, 
though he was given additional medication for knee pain in 
December 1987.  

The Veteran was next seen for left knee pain in June 1988, 
after a 12 mile forced march.  At that time, the Veteran 
reported a history of chronic knee pain with any strenuous 
exercise or weight bearing activities.  When seen in July 
1988, he reported near constant pain in the left knee and 
both feet along all metatarsals.  A podiatry note in August 
1988, showed flexible cavoid feet with severe pronation, and 
the Veteran was given inserts.  The assessment included pes 
planus and hallux valgus, bilaterally.  The MEB report, dated 
in September 1988, indicated that the Veteran was treated for 
bilateral foot problems during basic training and concluded 
that his current bilateral pes cavus and pronation syndrome 
pre-existed service and was not aggravated by service.  The 
MEB recommended that the Veteran be medically discharged from 
service, and he was separated from service in October 1988.

Contrary to the MEB finding that the Veteran was treated for 
bilateral foot problems during basic training, the service 
treatment records did not reflect any complaints, symptoms, 
abnormalities, or assessment referable to any foot problem 
until some nine months after service enlistment.  While the 
Veteran was treated for a left knee injury on a couple of 
occasions in service, including during basic training, they 
do not reflect any complaints, findings, or diagnosis for any 
foot disability.  Moreover, the Veteran was not shown to have 
any abnormalities of the feet at the time of service 
enlistment.  Therefore, absent clear and unmistakable 
evidence of a bilateral foot disorder prior to service 
enlistment, the Veteran must be presumed to have been in 
sound condition when accepted for service.  

In this case, there is no clear and unmistakable evidence 
that the Veteran's current bilateral foot disability existed 
prior to service, therefore, he is presumed to have been in 
sound condition at the time of acceptance into service.  The 
first evidence of pes planus and hallux valgus was on a 
service treatment record in July 1988, some nine months after 
service enlistment.  The Veteran testified that he has had 
chronic foot problems ever since service, and submitted a 
letter from a private orthopedist to the effect that, his 
current bilateral pes planus and hallux valgus were related 
to the problems he had in service.  Under the circumstances, 
the Board finds that the preponderance of the evidence 
supports a finding that the Veteran's current bilateral pes 
planus and hallux valgus were first manifested in service.  
Accordingly, the appeal with respect to the claim for a 
bilateral foot disability is granted.  

Concerning the left knee disability, the Veteran was not 
shown to have any left knee problems prior to service or at 
the time of his service enlistment examination.  The evidence 
showed that he sustained a twisting injury to his left knee 
early on in service, and that he was seen for chronic pain on 
several occasions during his 13 months of active service, 
particularly on weight bearing or with strenuous physical 
activity.  The Veteran testified that he has had chronic left 
knee problems ever since service and provided competent 
medical evidence that his current left knee disability is 
related to service.  As detailed, the September 2009 
orthopedist opined that his left knee disability was likely 
due to the chronic problems sustained in service.  Given the 
facts in this case, and resolving any doubt in the Veteran's 
favor, it is concluded that service connection for a left 
knee disability related to service is warranted.  


ORDER

Service connection for a left knee disability is granted.  

Service connection for bilateral pes planus and hallux valgus 
is granted.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


